Citation Nr: 1231835	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for lumbar spine disability, and, if so, whether service connection is warranted for the claimed disorder.

2. Entitlement to service connection for right knee disability, claimed as secondary to service-connected residuals of fractured right distal fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his April 2007 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing, and one was scheduled for September 2009.  In August 2009 correspondence, the Veteran's family and representative indicated that he could not attend the hearing because of brain injury suffered in a May 2007 accident.  Another Travel Board hearing was scheduled for June 2012, and the Veteran did not appear for this hearing.  The Veteran's Board hearing request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The claims for entitlement to service connection for lumbar spine disability and right knee disability, each claimed as secondary to service-connected residuals of fractured right distal fibula, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 1994rating decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disability on a direct basis.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.

2. Evidence received since the August 1994 rating decision is not cumulative of the evidence of record at the time of the August 1994 denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The August 1994 rating decision which denied the Veteran's claim of service connection for lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the August 1994 rating decision in connection with Veteran's claim of service connection for a lumbar spine disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In an August 1994 rating decision, the RO denied the Veteran's initial claim of service connection for a lumbar spine disability on a direct basis.  At that time, the RO determined that service connection was not warranted because the evidence did not indicate the Veteran suffered a lumbar spine disability that is etiologically related to his active service.  The Veteran was notified of this decision and of his procedural and appellate rights.  He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Significantly, since the last prior final denial of the Veteran's service connection claim, he has been awarded service connection for residuals of fractured right distal fibula.  In conjunction with his current claim, the Veteran has now asserted service connection for a lumbar spine disability on a secondary basis.  The Board concludes that the Veteran's claim and associated statements and evidence are new and material with respect to the issue of service connection for a lumbar spine disability.  This evidence is relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim, as it bears substantially upon the specific matters under consideration by triggering VA's duty to provide him a VA examination in conjunction with his claim.  See Shade, supra.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a lumbar spine disability is reopened; to this extent only, the claim is granted.


REMAND

In connection with his claims, the RO scheduled the Veteran for a VA-authorized examination.  April 2004 notification of the examination was sent to the Veteran at an address located at [redacted], in Long Beach California.  The examination request worksheet indicated that the examination was of the musculoskeletal system relating to the bones, and in a handwritten note at the conclusion of the worksheet, indicated that the Veteran was claiming an increase in the severity of his right distal fibula fracture, and also "lower back pain and right knee condition secondary."  The April 2006 examination request report only referred to the right distal fibula fracture residuals.  The Veteran failed to appear for the examination.  In June 2005, the RO denied the claims.  In the June 2005 NOD, the Veteran and his representative contended that the Veteran was not informed of the scheduled examination.  The Board notes that the next correspondence sent by the RO to the Veteran, the July 2005 letter in response to the NOD, was sent to a different address, on [redacted]in Long Beach.

There is a presumption of regularity with regard to processes and procedures throughout the VA administrative process, but this presumption is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997) (quoting Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  Although the examination notification letter was not returned as undeliverable, the above evidence reflects that it may nevertheless have been sent to the wrong address.  Given that the next correspondence was sent to a different address, the Board finds that the presumption of regularity has been rebutted, and a new examination should be scheduled, which should address the etiology of the lumbar spine and right knee disabilities.  While it is not clear that the examination scheduled in April 2004 was as to these claims (as opposed to the increased rating claim), the handwritten note on the examination request worksheet reflects that an examination as to the lumbar spine and right knee disabilities was at some point intended to be afforded to the Veteran.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the Veteran has been diagnosed with lumbar spine and right knee disabilities and claims they are related to his service-connected right distal fibula fracture residuals.  Under 38 C.F.R. § 3.159(c)(4)(i)(C), VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with "another service connected disability."  The threshold for meeting this requirement is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that this low threshold has been met and an examination is warranted to determine if the lumbar spine or right knee disabilities are caused or aggravated by service-connected right distal fibula fracture residuals.

Accordingly, the claims for entitlement to service connection for lumbar spine and right knee disabilities are REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of his lumbar spine and right knee disabilities.

Determine the Veteran's correct current address and send a notice letter to this address that informs him of the date and time of the examination and the consequences of not reporting to the scheduled examination, in compliance with 38 C.F.R. § 3.655 (2011).

The claims file must be sent to the examiner for review, and all necessary tests should be conducted.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's lumbar spine and/or right knee disabilities (a) are proximately due to; or (b) chronically worsened by his service-connected right distal fibula fracture residuals.

The question of aggravation should be specifically addressed.  If aggravation is found, the baseline level of severity of the nonservice connected disease or injury should be identified by the examiner based on the earliest medical evidence available, if possible. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


